          Case 1:18-cv-09157-VSB Document 88 Filed 03/31/21 Page 1 of 1






                                                             March 25, 2021

VIA ECF
The Honorable Vernon S. Broderick
United States District Court
Southern District of New York
40 Foley Square                                                                         3/31/2021
New York, New York 10007

       Re: Stanley Johnson, et al. v. M.A.C. Cosmetics, Inc., et al. (18-cv-9157)

Dear Judge Broderick:
        Pursuant to Rules 1(A) and 5(B) of the Individual Rules & Practices in Civil Cases, Plaintiffs
respectfully request that the Court approve and authorize the sealing of Exhibit 3 (“Napoli Shkolnik
PLLC Total Loadstar and Billable Hours”) attached to the letter to the court requesting approval of
Settlement, which contains counsels’ billable hours and work descriptions.
       This document contains information that Plaintiffs designate as “Confidential,” and
“Attorney Work Product” and should therefore be sealed from public view.

                                                             Respectfully,

                                                             /s/ Salvatore C. Badala
                                                             Salvatore C. Badala
                                                             Napoli Shkolnik, PLLC.
                                                             Attorneys for Plaintiff




                                               1$32/,/$:&20
                   /(;,1*721$9(18(7+)/2251(:<25.1(:<25._  
